Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won (KR 2017-0121400 A) and Raymond (EP 3 225 594 A1), optionally in view of Nohren, Jr et al (US PGPub 2005/0035041 A1).
	Machine translations of the descriptions of Won and Raymond are provided with this action.
	With respect to claim 1, Won teaches a composite filter for a water purifier including multiple stages in a single case [Abs] including a sediment filter, a carbon block filter, and a nanomembrane filter [0030] arranged with the nanomembrane filter (240) as a central tubular element surrounded by a first carbon filter (220) and sediment filter (230) [0054, Figs 3a-3c and 4].  Won essentially differs from the instant claims in that Won is silent to the presence of filaments arranged within the central volume.

    PNG
    media_image1.png
    444
    205
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    667
    326
    media_image2.png
    Greyscale

	Raymond teaches water filtration devices for sanitary purposes [0001] including a cartridge in a suitable casing, and which may employ hollow fiber membranes of MF, UF, or NF type [0006] depending upon the desired cutoff forming a bundle in a cylindrical/tubular cartridge [0007].  Raymond teaches various improvements to the flow structures of these types of filters but maintains the use of bundles of hollow fibers [0031] in a suitable housing.  Raymond essentially differs from the instant claims in that Raymond is silent to the presence of a carbon filter and sediment filter surrounding the central filter unit.
	It would have been obvious to one of ordinary skill in the art to modify Won’s taught system to include a bundle of fibers as a component of the nanomembrane filter element as in Raymond, because such fibers can advantageously provide very high quality filtration e.g. including nanofiltration to provide water for sanitary purposes.
	Additionally or alternatively, it would have been obvious to one of ordinary skill in the art to modify Raymond’s taught filter embodiments to include surrounding layers of carbon and sediment filters as in Won to gain the benefit of providing multiple filtration steps and e.g. prefiltering before exposing to the membrane, as in Won.
	In either case, the claimed invention would have been obvious to one of ordinary skill in the art.  See additionally MPEP 2143 I.A; combination of known elements e.g. filter components for their known purpose and providing predictable results e.g. in water filtration would have been obvious to those of ordinary skill in the art.
	If the structure taught by Won for the nanomembrane is not suitably considered a core as claimed, then such structure would have been obvious as taught by Raymond e.g. as the interior housing of the membrane cartridge, designed with suitable structures to guide flow and the like [0029] such as holes [0035].  See further Nohren, which teaches embodiments with a carbon block surrounding a membrane bundle in a core of an element, where the carbon block sits adjacent to a tubular wall with openings to permit suitable flow [0046, Fig. 11].  Providing a support tube to surround the nanomembranes of the combined system would have been obvious to one of ordinary skill in the art.
	With respect to claim 2, Raymond is silent to the material employed for the fibers, but Won teaches that PES is preferred for formation of the nanomembrane [0060], such that employing it for the fibers as well would have been obvious to one of ordinary skill in the art, particularly in the absence of any limitation by Raymond.
	With respect to claim 3, Won teaches that the sediment filter is generally a nonwoven fabric, which may be directly wound around the carbon filter [0057-0058].
	With respect to claim 5, as above Won teaches a carbon bock filter.
	With respect to claim 10, because the membranes taught by Raymond are configured as bundles sitting within an inner cartridge, there would necessarily be at least some gap between the bundles and the wall of the cartridge i.e. the central tube in the combined system.  Additionally, Won teaches sizing the nanomembrane filter to fit within the carbon block filter even if there is an error range in terms of specification, such that ensuring there is a gap designed into the structure would have been obvious to one of ordinary skill in the art [0059].
	With respect to claim 11, as above the sediment filter and carbon block are nested e.g. concentrically.
	With respect to claims 18 and 20, see the rejection of claim 1 above regarding the use of the claimed filter layers together.  Further to the above, Won teaches a filter housing construction which is consistent with the claimed invention i.e. including a tubular body with an open upper end, and a head portion attaching to that open upper end [Figs. 2a-b, 0077], with the filter element being positioned within the tubular body in use [Fig. 5, 0089].
	With respect to claim 21, the specific pressure employed is drawn to the intended use, and at least Raymond suggests that operation at pressures of e.g. 3 bar (slightly over 40 psi) are possible, at least for testing purposes [0049], such that ensuring the combined system is physically capable of operating at the claimed pressures would have been obvious to one of ordinary skill in the art.
	Regarding the size and scale of the system e.g. for capacity, see MPEP 2144.04 IV.A; changes in size are obvious to those of ordinary skill in the art, and scaling up or scaling down the filter element to obtain a convenient size that is nevertheless capable of supporting a desired flow rate would have been an obvious engineering choice for one of ordinary skill in the art.
Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won and Raymond (optionally in view of Nohren, Jr. et al) in view of Mitchell et al (US PGPub 2010/0006508 A1).
	With respect to claims 4 and 8, Won and Raymond teach as above but are silent to the use of alumina fibrils or boehmite as a component of e.g. the sediment filter or any related layer.
	However, Mitchell teaches a water filter [Abs] which includes layers containing electropositive metal fibers e.g. upstream or downstream of a carbon filter, and the materials may include alumina, e.g. as  boehmite [0028, 0030].
	It would have been obvious to one of ordinary skill in the art to include alumina e.g. boehmite or similar materials in the combined system of Won and Raymond, e.g. as a modification of an existing layer or as an additional layer, to gain the benefit of enhancing the removal of negatively charged species [0029].
	With respect to claim 9, Mitchell teaches that a layer may be provided between a depth filter and a carbon filter e.g. a layer including the metal fibers [0033] which would constitute a wrapping.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won and Raymond (optionally in view of Nohren, Jr. et al) in view of Roy (US PGPub 2018/0348110 A1).
	Won and Raymond teach as above, but are silent to the use of catalytic carbon or KDF media.
	However, Roy teaches methods of assessing water purification needs and formulating a filter to meet needs, and teaches that in examples carbon block filters can be customized to include additional media, such as catalytic carbon [0011] e.g. as part of a formulation to address lead, chromium 6, pesticides, and chloramines, and further teaches that various KDF media may also be used in appropriate settings [0005] e.g. for users requiring hydrogen sulfide removal [0012].
	It would have been obvious to one of ordinary skill in the art to modify the combined system of Won and Raymond to enhance the carbon filter with additional functionalities such as those suggested by Roy, e.g. catalytic carbon and KDF media to remove particular types of contaminants that might be present.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won and Raymond in view of Mitchell et al (optionally in view of Nohren, Jr. et al, and optionally further in view of Chang (US PGPub 2012/0145624 A1)).
With respect to claim 12, see the rejections of claims 1, 4, and 8 above.  The combination of Won and Raymond, modified in view of Mitchell, would render it obvious to include a layer of alumina fibers e.g. as part of another layer or as a bespoke layer in a multilayer filter element.
If the fibers taught by Mitchell are not considered sufficient for the recited activated alumina, see Chang; activated alumina as a layer in a multilayer filter would have been obvious to include e.g. to allow for fluorine removal [0032-0033].
With respect to claim 13, as above Mitchell teaches that the alumina layer may be positioned upstream or downstream of other layers (or both), such that providing a layer of alumina upstream of the materials taught by Won (e.g. sediment layer and carbon layer) would at least have been obvious to one of ordinary skill in the art.  Generally, optimization of the order of layers, based on the expected materials for removal, would have been obvious to those of ordinary skill in the art, and providing an alumina layer as an outer layer would have been obvious e.g. to protect downstream layers from charged species (or, as in Chang, from fluorine or the like).
With respect to claim 14, as above at least Won suggests forming the filter layers in tubular structures.
With respect to claim 15, as above forming a nanomembrane from PES is at least obvious in view of Won.
	With respect to claim 16, as above Mitchell teaches that a layer may be provided e.g. to provide metal fibers between a depth filter layer and a carbon layer, which would constitute a wrapping.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won and Raymond in view of Mitchell et al (optionally in view of Nohren, Jr. et al and optionally in view of Chang), further in view of Roy.
	See the rejection of claims 6 and 7 above.  It would have been obvious to enhance the carbon of the combined system of Won and Raymond with further capabilities e.g. including catalytic carbon and KDF media to allow for targeting removal of particular contaminants which might be present, as suggested by Roy.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Won and Raymond (optionally in view of Nohren, Jr. et al) in view of Shaffer (US PGPub 2014/0144172 A1).
	Won teaches as above, including a cap and tubular-housing structure similar to the instant invention.  Won is silent to the use of a check valve in the cap.
	However, Shaffer teaches a water filter [Abs] with a check valve at the opening of the casing to regulate the flow of liquid e.g. to prevent spilling during removal or replacement.  The check valve may be located as part of a cap (240) either on an inlet side or outlet side (or both) [0039].
	It would have been obvious to include a check valve in the head portion of the combined filter of Won and Raymond (e.g. the head portion taught by Won) to gain the benefit of regulating flow at the inlet and/or outlet ports, to gain the benefit of preventing leaks and undesired flows and the like as suggested by Shaffer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777